Citation Nr: 1540127	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  12-20 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a heart disorder, to include status post myocardial infarction, congestive heart failure, cardiomyopathy and coronary artery disease (CAD).


REPRESENTATION

Appellant represented by: James C. Warr, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his step-mother


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel

INTRODUCTION

The Veteran had active service from October 1974 to November 1978.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a February 2011 rating decision of the Detroit, Michigan, Regional Office (RO), which denied the Veteran's claim of entitlement to service connection for heart attack residuals.  He perfected a timely appeal to that decision.  

On January 14, 2013, the Veteran and his step-mother appeared at the RO and testified at a videoconference hearing before the undersigned Veterans Law Judge, sitting in Washington, DC.  A transcript of that hearing is of record.  At the hearing, the Veteran submitted additional evidence for which he provided written waiver of RO review under 38 C.F.R. § 20.1304 (2014).  

In February 2014, the Board remanded the case to the RO for further evidentiary development.  Following the requested development, a supplemental statement of the case (SSOC) was issued in June 2015.  The Board finds there has been substantial compliance with the remand.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

The Board has reframed the issue on appeal as entitlement to service connection for a heart disorder to include heart attack residuals and ASHD in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The Board has reviewed the Veteran's physical claims file, as well as the Veteran's Virtual VA and VBMS efolders to ensure a complete review of the evidence in this case.  

FINDINGS OF FACT

The Veteran's heart disorder, to include status post myocardial infarction, congestive heart failure, cardiomyopathy and coronary artery disease, was not manifested until many years after service and is not shown by the evidence of record to be related to active duty service.  

CONCLUSION OF LAW

A heart disorder, to include status post myocardial infarction, congestive heart failure, cardiomyopathy and coronary artery disease, was not incurred in or aggravated by active military service nor may it be presumed to have incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).  

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in May 2010 from the RO to the Veteran that was issued prior to the RO decision in February 2011.  An additional letter was issued in December 2014.  Those letters informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to the claim decided herein has been obtained and associated with the claims file, and that neither he nor his attorney has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of the claim.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  

The Veteran has been afforded VA examinations on the issue decided.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations afforded the Veteran are adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  The examinations were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, examined the Veteran, and provided explanation for their conclusions.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence under the duty-to-assist requirements.  Therefore, no useful purpose would be served in remanding these matters for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Factual background.

The record indicates that the Veteran served on active duty from October 1974 to November 1978.  The service treatment records (STRs) are negative for any complaints or findings referable to cardiovascular disease.  On the occasion of his separation examination in October 1978, clinical evaluation of the heart was normal.  

VA examination reports dated in June 1982 and June 1989 were both negative for any complaints or findings of heart disease.  

Received in April 1990 were VA progress notes, dated from January 1980 to November 1984, which show that the Veteran received clinical attention for complaints of chest pain.  In January 1980, the Veteran was seen for evaluation of precordial pain, with no definite relationship to exertion.  There was no history of rheumatic heart disease.  The Veteran reported having pain in the left upper chest, mid sternum, radiating to the left breast.  The Veteran described the pain as jabbing.  The assessment was R/O mitral prolapse.  In December 1981, the Veteran was seen for complaints of sharp chest pain.  The Veteran indicated that he has had chest pain for the past 1 and 1/2 months; he had no radiation of pain.  A chest x-ray in December 1981 revealed no significant abnormalities.  The assessment was chronic chest pain of questionable etiology.   The Veteran was seen at a cardiology clinic in January 1982 with complaints of chest pain since 1976; the Veteran also reported episodes of heart racing.  

On the occasion of a VA examination in December 1991, the Veteran's blood pressure was 146/100; it was noted that the Veteran had a short systolic murmur at the apex; however, there was no reported diagnosis of heart disease.  

In a report of General information VA form 21-0820, dated March 17, 2010, the Veteran indicated that he was seeking to establish service connection for heart attacks.  He stated that he has had three heart attacks, with the most recent one in 2009.  

In a response from the National Personnel Records Center (NPRC 3101 print), dated in October 2010, it was noted that there was no evidence in the Veteran's file to substantiate any service in the Republic of Vietnam.  

At the January 2013 Board hearing, the Veteran testified that he had passed out while jogging when home on leave during active service; he stated that he was taken to Sparrow Hospital in Lansing, Michigan.  The Veteran reported that, after the incident, he was told by the treating physicians at the hospital that he had a heart murmur.  The Veteran also reported that he was subsequently diagnosed with a heart murmur by military medical personnel at Fort Polk, Louisiana upon his return to that base.  The Veteran indicated that he suffered a heart attack about 3 years ago; he also reported that he made a trip to the emergency room on New Year's Day in 2010 at which time the doctor's installed a defibrillator and pacemaker.  The Veteran related that, prior to service, he played football and ran track and he never had any problems.  He maintained that his current heart condition is due to stress he experienced in military service.  

Submitted at the personal hearing were private treatment reports dated from January 2010 to May 2010.  The records indicate that, in January 2010, the Veteran called the police; the police then called EMS to the Veteran's home secondary to complaints of chest discomfort, palpitations and shortness of breath.  It was noted that EMS took him to the emergency room; he reported similar episode in the past year after episode with his girlfriend.  A chest x-ray reveled interval placement of a left chest pacemaker/defibrillator device; however, no acute abnormalities were noted.  The clinical impression was atypical chest pain; 12 lead EKG performed.  

Received in October 2014 were VA outpatient treatment reports, dated from March 2004 to December 2013.  These records show that the Veteran received follow up evaluation and treatment for evaluation and management of his heart disorder.  In a treatment note, dated in January 2005, a triage nurse reported that she spoke with the Veteran's wife who reported that he just got out of the hospital following "a heart attack."  A physician note, dated in February 2007, indicates that the Veteran was seen for complaints of having had chest pain the previous day that lasted for 20 minutes; he reported a history of heart attack in the past with stent placement.  He also reported a history of smoking cigarettes and history of hyperlipidemia.  The impression was chest pain, CAD, hypertension, and tobacco use disorder.  When seen in March 2013, it was noted that the Veteran was admitted to a private hospital in January of this year for 5 days of increasing chest pain; he reported that he had elevated cholesterol at that time.  He was referred for evaluation of his ischemic CMP as well as in need of cardiac risk assessment for surgical procedure.  It was noted that the Veteran was therapeutic medical regimen for management of his ischemic CMP; he was at mild to moderate risk of cardiac events for needed colonoscopy.  It was recommended that he continues to use low dose of ASA 81 mg daily given his history of MI and stent placement.  Following a clinical visit in June 2013, the impression was Class II stage C systolic heart failure with LVEF of 35% by LHC 1/2013 who is euvolemic by history and examination today with BNP of 75.  It was noted that the Veteran was on medical regimen of several medications for management of his systolic heart failure and ischemic CMP.  

Of record are private treatment reports from Sparrow Health System, dated from December 2004 through October 2008.  These records show that the Veteran was seen in December 2004 for complaints of chest pain.  The report of a cardiac catheterization, conducted on December31, 2004, reflect findings of acute inferior wall myocardial infarction, unstable angina, and coronary artery disease.  He underwent angioplasty with repair of the posterior descending branch artery.  The discharge diagnoses were acute inferior wall myocardial infarction, hypertension, hyperlipidemia, and nicotine addiction.  

The Veteran was afforded a VA examination in May 2015.  At that time, the examiner noted that Veteran was separated from military service in November 1978.  He had a myocardial infarction in January 2005; he had been seen locally for MI, s/p CABG 2006 and stent placement 8/07 done at Ingham regional medical center.  An echocardiogram in August 2007 showed EF 30%.  The Veteran was admitted to Ingham regional medical center in November 2008 with cardiac dysrhythmias and he had an echocardiogram which revealed 20% and subsequently had ICD placement per Ingham regional medical center.  The examiner noted that the Veteran has had myocardial infarction and congestive heart failure.  He has also had intermittent CARDIAC DYSRYTHMIAS.  The examiner noted that continuous medication is required for control of heart conditions, which include chronic congestive heart failure and intermittent cardiac dysrhythmias (paroxysmal - 1 to 3 episodes in past 12-months).  No cardiac hypertrophy/dilation was noted by echocardiogram.  It was further noted that METs testing resulted in a METs workload of greater than 5 METs but not less than 7 METs resulting in dyspnea and fatigue.  The examiner further noted that the Veteran report that his heart condition does not affect the ability to perform activities of daily living.  The examiner noted that the Veteran's current heart condition is coronary artery disease.  The examiner opined that it is less likely as not (less than 50% probability) that any identified cardiovascular disorder had its onset during active service; is related to the Veteran's subjective history of an in-service heart murmur; and/or otherwise originated during active service.  The examiner explained that the Veteran was discharged from military service in November 1978 without any established diagnosis of heart condition.  In addition, the Veteran reported that he never sought any medical attention or he was diagnosed with any heart condition until 2005; and the Veteran had heart attack in 2005(27 years after separation).  

III.  Legal Analysis.

Service connection may be awarded for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

In addition, regulations provide that certain chronic diseases, such as cardiovascular-renal disease, will be considered to have been incurred in or aggravated by service even though there is no evidence of such disease during the period of service.  See 38 C.F.R. §§ 3.307, 3.309.  In order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service.  See 38 C.F.R. § 3.307.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2014).  

A veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

After reviewing the Veteran's claims folder, the Board finds that preponderance of the evidence is against the claim for a heart disorder, to status post myocardial infarction and coronary artery disease.  There is no evidence of a heart disorder, to include status post myocardial infarction and coronary artery disease, having been incurred or aggravated during his active military service.  Significantly, the Veteran's STRs are completely silent as to any complaints of or treatment for a heart disability.  Significantly, on the occasion of the separation examination in October 1978, clinical evaluation of the heart was normal.  While the record reflects complaints of chest pain in the 1980's, the evidentiary record does not contain any medical evidence showing the Veteran manifested any heart disease within his first post-service year.  In fact, post-service treatment records do not show any treatment for heart disorder until December 2004, at which time he was found to have symptoms of inferior wall myocardial infarction, over 26 years after the Veteran's discharge from active service, well outside of the period for presumptive service connection for heart disease.  See 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  The gap of time of between the service and the first medical evidence of a diagnosis of a heart disorder is, in itself, significant and it weighs against the Veteran's claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint can be considered in service connection claims).  

Moreover, there is no medical evidence of record linking the Veteran's current heart disorder to his active military service, or to any incident therein.  The record clearly reflects several diagnoses of heart disease, including coronary artery disease and cardiomyopathy.  However, none of medical providers, including the private physicians, have attributed the Veteran's heart disorder to his period of military service.  The private treatment records provide no nexus to service.  Rather, following a VA examination in May 2015, the VA examiner opined that it is less likely as not that any identified cardiovascular disorder had its onset during active service; is related to the Veteran's subjective history of an in-service heart murmur; and/or otherwise originated during active service.  The examiner explained that the Veteran was discharged from military service in November 1978 without any established diagnosis of heart condition.  The examiner further noted that the Veteran was not diagnosed with a heart condition until 2005, when he suffered a heart attack, 27 years after separation from service.  

The Veteran is certainly competent to state that he suffered from symptoms of heart disease during service.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, his opinion that his disability is related to service is not probative.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Board finds that the etiology of a heart disease, to include congestive heart failure, status post myocardial infarction and coronary artery disease, manifested years after his period of service, is far too complex a medical question to lend itself to the opinion of a layperson.  

In summary, the evidence clearly points to a remote, post-service onset of the Veteran's heart disease.  There is a lack of credible evidence of pathology or treatment in proximity to service or within many years of separation.  The Board finds the negative and silent record to be far more probative than the Veteran's remote, unsupported assertions.  Rather, the competent evidence clearly establishes that the post service diagnoses are not related to service.  Absent reliable evidence relating the current heart disease to service, the claim of entitlement to service connection must be denied.  

In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

ORDER

Service connection for a heart disorder, to include status post myocardial infarction, congestive heart failure, cardiomyopathy and coronary artery disease, is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


